                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANTWAN MATTAWS
ADC #108865                                                                            PLAINTIFF

v.                              Case No. 5:18-cv-00169-KGB/JTR

SUSAN POTTS, Administration Department,
Drew County Jail; et al.                                                           DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Antwan Mattaws’s complaint is dismissed without prejudice.

       So adjudged this the 5th day of June, 2019.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
